                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                        Case No. 20‐CR‐0282(3) (PJS/ECW)

                    Plaintiff,

v.                                                            ORDER

LEROY LEMONTE PERRY WILLIAMS,

                    Defendant.



      Alexander D. Chiquoine, Joseph Scott Teirab, and Chelsea A. Walcker, UNITED
      STATES ATTORNEY’S OFFICE, for plaintiff.

      Matthew J. Mankey, MANKEY LAW OFFICE, for defendant.

      This matter is before the Court on defendant Leroy Lemonte Perry Williams’s

previous order for a furlough dated February 3, 2021. ECF Nos. 71 and 73. Williams is

currently furloughed from the U.S. Marshals Service to participate in treatment at

Minnesota Adult and Teen Challenge.     The U.S. Probation and Pretrial Services

Office was informed that on or about May 7, 2021, Williams’s will be transitioning

into Minnesota Adult and Teen Challenge’s long‐term program.

      ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.     Williams be released on his own recognizance (no longer “furloughed”)

during the duration of his treatment participation at Minnesota Adult and Teen

Challenge.
       2.    Williams shall report as directed to the U.S. Probation and Pretrial

Services Office.

       3.    Williams shall not possess a firearm, destructive device, or other weapon.

       4.    Williams shall participate in long‐term programming at Minnesota

Adult and Teen Challenge. Williams shall adhere to all program rules and

regulations. Further, Williams shall not use or unlawfully possess a narcotic drug or

other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

       5.    Absent further order from the Court, Williams shall be released from any

holds or detainers from the U.S. Marshals Service to participate in treatment

programming.




 Dated: May 6, 2021
                                                 Patrick J. Schiltz
                                                 United States District Judge




                                           ‐2‐
